Citation Nr: 1042804	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-11 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

A Veteran has a right to a hearing before the issuance of a Board 
decision. 
38 C.F.R. §§ 3.103(a), (c) (2010).  The Veteran in this case was 
initially scheduled for a January 2010 hearing before a Veterans 
Law Judge of the Board via video-conferencing (Video Conference 
hearing).  Because the Veteran did not attend the hearing, 
another Video Conference hearing was scheduled for March 2010 
upon the Veteran's request.  However, in a May 2010 statement, 
the Veteran indicated that he did not receive notification of his 
March 2010 hearing date, and he requested that a new hearing be 
scheduled.  In support of his request, he submitted a letter from 
his accredited representative also indicating that notice of the 
March 2010 hearing date had not been provided to either the 
Veteran or his representative.  

In light of these statements, as well as the fact that there is 
nothing in the claims file suggesting that notification of the 
March 2010 hearing had been provided to either the Veteran or his 
representative, good cause has been established for why a new 
hearing should be scheduled.  38 C.F.R. § 20.702(c) (2010).  
Therefore, the Veteran should be rescheduled for a Video 
Conference hearing in accordance with his expressed desires.  
Because such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.1304 (2010).


(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference 
hearing before a Veterans Law Judge in 
accordance with applicable laws and 
regulations.  A copy of the notice to the 
Veteran and his representative of the 
scheduling of the hearing should be placed in 
the record.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board for appellate review as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


